Stephens, J.
Upon the trial of a claim case, where there was evidence to the effect that the personal property levied on had been bought by the claimant, but that the written contract of sale, contained -in- a pur- ■ chase-money note to the vendor, was signed both by the claimant and , one of the- defendants in fi. fa., it whs error to rule out and exclude from the jury, on motion of the plaintiff in fi. fa., testimony of the vendor which tended to establish the fact that the contract was signed-by the defendant in fi. fa. under circumstances that rendered him a *120guarantor or surety for the payment of the purchase-money by the claimant, and not a joint maker of the contract or a purchaser of the property. The statement of the trial judge, in passing upon the motion, that he withdrew from the consideration of the jury any parol testimony delivered by the witness which would contradict the terms of the contract, was prejudicial to the claimant and calculated to mislead and confuse the jury. The trial judge therefore erred in overruling, the claimant’s motion for a new trial.
Decided January 20, 1921.
Levy and claim; from city court of Hall county — Judge Wheeler. January 14, 1920.
W. B. Sloan, for plaintiff in error.
G. N. Davie, W. V. Lance, contra.

Judgment reversed.


Jenkins, P. J., and Hill, J., concur.